Citation Nr: 1106452	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-
connected post-operative residuals of a right knee medial 
meniscectomy with degenerative joint disease.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & C.H.




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in April 2008 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for a back 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

In January 2009, the Board remanded this claim for additional 
development.  Unfortunately, the appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.




REMAND

Inasmuch as the Board sincerely regrets another remand of this 
matter, the Board finds a remand is necessary to afford the 
Veteran a more complete and thorough VA examination.

The Veteran was afforded a VA examination in September 2010.  The 
Veteran complained of pain, weakness, stiffness, swelling and 
giving out.  The examiner stated that the Veteran's range of 
motion was zero to 130 degrees.  No notation was made regarding 
the degree of motion at which pain occurred.  VA must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  
202 (1995).  

The Board finds that a remand is necessary to determine the 
degree at which pain occurs during range of motion tests.  These 
findings are necessary to adequately rate the Veteran's 
disability according to DeLuca.  Id.

Additionally, in August 2010, the RO granted the Veteran's claim 
for service connection for a hearing loss and assigned him a 
noncompensable rating.  In September 2010, the RO received a 
statement from the Veteran indicating his disagreement with the 
decision.  A statement of the case (SOC) must be issued on this 
claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC 
has not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required by 
the Board.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all updated treatment notes.

2.  schedule the Veteran for a VA 
examination by an appropriate specialist 
to determine the severity of the Veteran's 
post-operative residuals of a right knee 
meniscectomy with DJD.  The examiner 
should be given a copy of this Remand.  

The examiner should provide a detailed 
review of the Veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by the service-connected residuals.  
The examiner should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  The RO should make the claims 
file available to the examiner, who should 
review the entire claims folder in 
conjunction with his/her examination.

The examiner should indicate this fact in 
the examination reports.  The examiner 
should provide a complete rationale for 
any opinion offered in the examination 
report as to the nature and extent of 
severity of the disability examined.  If 
an examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

The examiner should specifically respond 
to the following with respect to residuals 
of a right knee meniscectomy with DJD:

The knee (orthopedic) examination should 
report all findings and note all 
associated symptoms of the service- 
connected right knee disability.  The 
orthopedic examiner should provide the 
range of motion of the knee in degrees. 
The examiner should note the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner should 
discuss, separately, the effects on the 
Veteran's daily activities by his service- 
connected residuals of a right knee 
meniscectomy with DJD.  

The examiner shall discuss all findings in 
terms of the Schedule of Ratings for the 
Knee and Leg, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 - 5263.  The 
pertinent rating criteria must be provided 
to the examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the 
Veteran experiences pain, if any. 

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

4.  The RO should issue an SOC with 
respect to the issue of entitlement to an 
initial compensable rating for service-
connected hearing loss.  

The Veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of that issue.  

The claims file should be returned to the 
Board for further appellate consideration 
only if the Appellant files a timely 
substantive appeal.

5.  The RO/AMC must ensure that all 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, 
appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



